Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 1 of 16 Page ID #:317
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 2 of 16 Page ID #:318




I.       INTRODUCTION

         A.     Plaintiff’s Background as a Journalist and Reporter

       Plaintiff Kjersti Flaa is from Oslo, Norway and has worked as a journalist
since 2003. (Compl., Dkt. No. 1, ¶ 18.) She moved to New York in 2007,
reporting on entertainment, lifestyle, fashion, and trends for news outlets in
Norway. (Id. ¶ 19.) She also became the principal celebrity interviewer for the
biggest entertainment television show in Norway, “God Kveld Norge” (Good
Evening Norway) and frequently appeared on Norway’s NRK TV and Radio
network (Norway’s equivalent of the BBC). (Id.)

       In 2015, Plaintiff moved to Southern California, where she founded her own
production company in 2018. (Id. ¶ 20.) In 2018, her company produced 130
episodes of a short-form entertainment series titled “Hollywood Stories” for
VIAPLAY, Scandinavia’s biggest streaming service, which was distributed to over
forty countries. (Id.) Plaintiff has also produced entertainment segments and
served as a Hollywood correspondent for networks abroad. (Id.) She has a
YouTube channel, “Flaawsome Talk,” which has over 69.7 million views. (Id.)

       Plaintiff has received awards for her journalism and other professional
recognition. She serves as a moderator for an annual three-day seminar designed
to “build a bridge between entertainment industry professionals in Scandinavia and
Hollywood” and has been profiled as a Hollywood expert in five documentaries.
(Id. ¶¶ 20-21.)

         B.     Brief Overview of the HFPA

       The HFPA was founded in 1943 by “a group of journalists[] [who] desire[d]
to efficiently and accurately cover all aspects of the world of entertainment. (Id. ¶
27.) In the late 1940s, the HFPA began conferring “Golden Globe®” awards,
which “recogniz[e] outstanding achievement . . . within the motion picture and
television industry, both foreign and domestic.” (Id. ¶¶ 3, 29.) The Golden Globes
are viewed as a precursor to the “Oscar®” awards, and as a result, Hollywood
studios seek to accommodate HFPA members to the exclusion of non-HFPA
members. (Id. ¶¶ 3-5, 33-34.) HFPA members also enjoy access to worldwide
“press junkets” and direct benefits from the HFPA itself. (Id. ¶¶ 38, 41.) At the
time the Complaint was filed, the HFPA had 87 members. (Id. ¶¶ 1, 50.)



CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                            2
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 3 of 16 Page ID #:319




        In 1967, the HFPA was incorporated as a California Mutual Benefit
Corporation and was later granted 501(c)(6) tax-exempt status as a trade
association under the Internal Revenue Code. (Id. ¶¶ 2, 28, 30.) The HFPA’s
stated purposes include, “promoting interest in the study of the arts, including
specifically promoting the development of the motion picture art form,” “providing
facilities for education and instruction in the arts of motion picture production,”
“establishing favorable relations and cultural ties between foreign countries and the
USA through the exhibition of motion picture photoplays,” and “promoting interest
in the motion picture art form.” (Id. ¶ 29.)

         C.     Plaintiff’s Rejected Applications for HFPA Membership

       To gain admission to the HFPA, prospective members must meet both
objective and subjective requirements. (Id. ¶ 62.) Applicants must provide: (i)
press credentials, (ii) 24 press clippings from applicant’s articles over the past three
years, (iii) proof of payment for those articles, (iv) proof the applicant has
belonged to the Motion Picture Association of America (“MPAA”) for 2 years, and
(v) two letters of sponsorship from active HFPA members. (Id. ¶ 64.) Plaintiff
alleges that obtaining two letters of sponsorship is difficult because HFPA
members pressure other members not to sponsor candidates they do not like or will
compete with them. (Id. ¶ 65.) After an applicant manages to satisfy the objective
criteria, the applicant must be approved by a majority vote of the members. (Id. ¶
68.) Should an applicant pass muster, they are admitted as a provisional member
and may become an active member after one year and a majority vote. (Id. ¶ 76.)

      Plaintiff unsuccessfully applied for HFPA membership in 2018, 2019, and
2020. In 2018, Plaintiff applied for membership but was rejected. (Id. ¶ 79.) In
2018, she allegedly was denied membership because Defendants Morisse and
Christensen would not agree to it. She learned the reason for denial from Ramzy
Malouki, one of her 2019 sponsors—who later withdrew his 2019 sponsorship at
Morisse’s behest. (Id.) Plaintiff also alleges that another member, Frank
Rousseau, wrote a letter to other HFPA members addressing the “unjustifiable”
reasons for excluding Plaintiff. (Id. ¶ 80.) Plaintiff’s 2019 replacement sponsor,
Magnus Sundholm, expressed the view that Plaintiff was the target of a
coordinated plan by Morisse and Christensen to deny her membership in 2018,
despite Plaintiff’s agreement not to compete with Morisse in the Norwegian
market. (Id. ¶¶ 81-85.) In 2019, Plaintiff’s second application for membership
was denied. She alleges that Morisse and Christensen “teamed up again” to deny
her access to the HFPAs, this time with then-president, Defendant Tatna, who
allegedly ordered members to stay silent about the 2019 membership vote. (Id. ¶¶

CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            3
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 4 of 16 Page ID #:320




87-88.) In 2020, Morisse and Christensen allegedly continued to conspire to deny
her membership. (Id. ¶ 89.) This time, Morisse and Christensen purportedly
recruited a different Norwegian journalist, Mari Glans, hoping to persuade other
HFPA members that the organization had “enough Norwegian members for the
foreseeable future.” (Id. ¶¶ 89-90.) Plaintiff further alleges that Defendant Navai
falsely accused her of ageism and “actively participated in the scheme to
unlawfully deprive Plaintiff of admission to the HFPA” (id. ¶ 91), and that
Defendant Soria (recently deceased and dismissed from this action) sought to
protect the HFPA’s corrupt and unlawful practices. (Id. ¶ 92.)

II.      REQUEST FOR JUDICIAL NOTICE

       A court generally may not consider material beyond the pleadings in ruling
on a motion to dismiss. Cervantes v. City of San Diego, 5 F.3d 1273, 1274 (9th
Cir. 1993). One of the few exceptions is that a court may take judicial notice of
undisputed facts contained in public records. Reyn’s Pasta Bella, LLC v. Visa
USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); see Fed. R. Evid. 201(b).

      In support of the Motion, Defendants ask the Court to take judicial notice of
two Form 990 Internal Revenue Service documents (RJN, Dkt. No. 30-4), a 2017
Form 990’s from the Producer’s Guild of America (the “Producer’s Guild”) (id.,
Ex. A, Dkt. No. 30-2) and the Academy of Motion Picture Arts and Sciences (the
“Academy”) (id., Ex. B, Dkt. No. 30-3). The two forms are publicly available
documents and their accuracy cannot be reasonably questioned. The Court
therefore GRANTS Defendants’ unopposed request.

III.     LEGAL STANDARD

         A.     Rule 12(b)(6)

       Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a
claim upon which relief can be granted. A plaintiff must state “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). A claim has “facial plausibility” if the plaintiff pleads facts
that “allow[] the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In resolving a Rule 12(b)(6), a court must accept all well-pleaded factual
allegations as true, but “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            4
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 5 of 16 Page ID #:321




That is, a pleading must set forth allegations that have “factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. Courts “‘are not bound to accept as true a legal
conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at
555). Assuming the veracity of well-pleaded factual allegations, a court next must
“determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.
There is no plausibility “where the well-pleaded facts do not permit the court to
infer more than the mere possibility of misconduct.” Id.

         B.     Rule 12(b)(1)

       Under Federal Rule of Civil Procedure 12(b)(1), a party may move to
dismiss a case for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). “A
Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone
v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the challenger
asserts that the allegations contained in a complaint are insufficient on their face to
invoke federal jurisdiction.” Id. “[I]n a factual attack, the challenger disputes the
truth of the allegations that, by themselves, would otherwise invoke federal
jurisdiction.” Id. In resolving a factual attack, “the district court may review
evidence beyond the complaint without converting the motion to dismiss into a
motion for summary judgment.” Id. (citing Savage v. Glendale Union High Sch.,
343 F.3d 1036, 1039 n.2 (9th Cir. 2003)). The court does not need to presume the
truthfulness of the plaintiff’s allegations. Id.

      Once a party has moved to dismiss for lack of subject matter jurisdiction
under Rule 12(b)(1), the opposing party bears the burden of establishing the
Court’s jurisdiction. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377
(1994); Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir.
2010).

IV.      DISCUSSION

         A.     Plaintiff’s Fair Procedure Claim

       Plaintiff claims that the HFPA’s decision to reject her membership
application is subject to the right of fair procedure. Derived from the common law,
the right of fair procedure applies to an organization that “occupies a quasi public
position similar to that of a public service business.” James v. Marinship Corp., 25
Cal. 2d 721, 731 (1944) (“Where a union has, as in this case, attained a monopoly
of the supply of labor by means of closed shop agreements and other forms of

CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            5
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 6 of 16 Page ID #:322




collective labor action, such a union occupies a quasi public position similar to that
of a public service business and it has certain corresponding obligations.”). A
quasi-public organization loses its right to freely associate when its membership
decisions “affect[] the fundamental right to work for a living.” Id. With such
decision-making power comes the responsibility to decide fairly. Id. at 737; see
also Potvin v. Metropolitan Life Ins. Co., 22 Cal. 4th 1060, 1066 (2000) (noting
that the “the decisionmaking ‘must be both substantively rational and procedurally
fair’”). As Defendants correctly argue, Plaintiff is unable to demonstrate that (1)
the HFPA is a quasi-public entity and (2) the HFPA’s decision deprived her of the
ability to practice her profession. See Yari v. Producers Guild of Am., Inc., 161
Cal. App. 4th 172, 175 (2008).

                1.   The HFPA Is Not a Quasi-Public Entity.

       A quasi-public entity is a private entity that “operate[s] in the public
interest.” Id. at 179; see Ezekial v. Winkley, 20 Cal. 3d 267, 274 (1977) (public
interest shown when a hospital “has assumed the power to permit or prevent their
practice of a surgical specialty”); Pinsker v. Pac. Coast Soc. of Orthodontists, 1
Cal. 3d 160, 166 (1969) (public interest shown when orthodontist associations
“hold themselves out to the public and the dental profession generally as the sole
organizations [that] . . . determine standards . . . for the practice and certification of
orthodontics”); James, 25 Cal. 2d at 731 (public interest shown when labor union
“attained a monopoly of the supply of labor”); see also Potvin, 22 Cal. 4th at 1070
(noting the importance of the finding in Ezekial, Pinsker, and James that the
organization “was a private entity affecting the public interest”). California courts
have considered several factors in deciding whether an entity is quasi-public,
including “[t]he important products or services which [they] provide, their express
or implied representations to the public concerning their products or services, their
superior bargaining power, [and] legislative recognition of their public aspect. . . .”
Yari, 161 Cal. App. 4th at 179 (quoting Potvin, 22 Cal. 4th at 1070).

        The HFPA is an association of journalists who cover entertainment.
Plaintiff alleges that the HFPA is nevertheless a quasi-public entity because of its
tax-free status. (Compl. ¶ 95 (“As an organization afforded tax-free treatment by
both the Internal Revenue Service and the California Franchise Tax Board,
defendant HFPA is a quasi-public organization.”).) Plaintiff’s theory is that an
entity organized under 26 U.S.C. § 501(c)(6) is necessarily “quasi-public” because
it is required by tax law to be open to all in the same line of business. (See Opp. at
4-5.) This theory—which if accepted would extend to all such non-profit
organizations—misapprehends the limited nature of the right to fair procedure and

CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                             6
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 7 of 16 Page ID #:323




is contrary to California law. The question is whether “industry-related
organizations like [D]efendants operate in the public interest” within the meaning
of the applicable doctrine. Yari, 161 Cal. App. 4th at 174. They do not. See id.
(concluding that the Academy of Motion Picture Arts and Sciences and the
Producers Guild of America are not quasi-public entities).

       Plaintiff next alleges that the HFPA is a quasi-public entity because it serves
as a “gatekeeper organization” for foreign entertainment reporters wishing to work
in Southern California. (Id. ¶ 96.) Plaintiff argues that the HFPA’s gatekeeper role
is indisputable because it provides an important service to the public—reporting on
“one of California’s most important industries.” (Opp. at 5.) Plaintiff also
contends that the HFPA wields superior bargaining power because members are
afforded “unparalleled access to movie stars and entertainment newsmakers” not
available to nonmembers. (Id. at 6.) As before, Plaintiff’s arguments do not
square with California law. See Yari, 161 Cal. App. 4th at 174.

       In Yari, plaintiff was one of six producers receiving screen credit for the
movie Crash. When the movie was nominated for an Academy Award for Best
Picture, the Academy applied its rules to select two of the six producers to receive
producer credit, excluding the plaintiff. Id. at 175. On appeal, the plaintiff argued
that the Academy and the Producer’s Guild were quasi-public institutions because
of “the enormous public interest” in the Academy Awards and the Academy’s
other important services to the public. Id. at 179. The court rejected this
argument, reasoning:

         [T]he movie industry is an important industry, and movies may affect
         the ways in which people view the world. Yet, we do not believe that
         we disparage defendants when we draw a distinction between a
         medical organization’s public representation that one of its members
         erred in his treatment of patients—a matter outside the expertise of
         most patients and potential patients—and defendants’ awards, which
         announce themselves as subjective determinations of merit. It is surely
         true that, as Yari argues, the public is interested in the motion picture
         industry. That does not mean that industry-related organizations like
         defendants operate in the public interest.

Id. at 180.

     Plaintiff’s arguments here are materially indistinguishable from those
advanced in Yari. According to Yari, a powerful organization in the movie

CV-90 (12/02)                     CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              7
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 8 of 16 Page ID #:324




industry that confers substantial, prestigious, and rewarding benefits on selected
industry participants is not a quasi-public entity like a medical organization that
makes public representations about the medical care provided by its members. Id.
In conferring such benefits, the Academy does not “operate in the public interest”
in the same way as the labor union in James (which had the power to preclude
employment of African Americans in the shipbuilding trade), the orthodontist
associations in Pinsker (which had the power to curtail a dentist’s ability to
specialize in orthodontics), the health insurer in Potvin (which had the power to
preclude a physician’s employment in a geographic area), and the hospital in
Ezekial (which had the power to preclude physicians from practicing their surgical
specialty). So, too, here.

       In short, the right to fair procedure is a limited one that applies to an
organization that operates in the public interest—and not one that engages in
activity of some interest to the public. The California Supreme Court recognized
this distinction in declaring: “Our concern in such cases is with protecting persons
seeking membership in, or expelled by, private organizations that occupy positions
of special importance in society.” California Dental Assn. v. Am. Dental Assn., 23
Cal. 3d 346, 353 (1979) (citing Pinsker and James) (emphasis added). With that
limited focus, the doctrine has been applied in cases of exclusion from
“membership in a professional society, a trade union or a limited group of
health[care] [organizations].” Kim v. S. Sierra Council Boy Scouts of Am., 117
Cal. App. 4th 743, 747 (2004); see also Delta Dental Plan v. Banasky, 27 Cal.
App. 4th 1598, 1607 (1994) (“Fair procedure comes into play where private
organizations are ‘tinged with public stature or purpose’ or attain a ‘quasi-
public significance’ . . . .”). It has not been applied in the field of entertainment.
See Yari, 161 Cal. App. 4th at 180. When California courts speak of a public
interest “of special importance in society,” they are not talking about public
diversion. Id.; cf. Kim, 117 Cal. App. 4th 743, 747 & 747 n.4 (questioning, as
“debatable,” whether the “Boy Scouts [of America] is a quasi-public organization
affecting the public interest”).




CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                            8
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 9 of 16 Page ID #:325




                2.    Plaintiff Has Failed to Allege Exclusion from the HFPA
                      Forecloses Her Ability to Work as an Entertainment
                      Reporter.

       Even if the HFPA were a quasi-public entity, Plaintiff still would not be able
to assert a right of fair procedure because the right does not attach to every
decision made by such an entity. “[T]he right applies only to private decisions
which can effectively deprive an individual of the ability to practice a trade or
profession.” Yari, 161 Cal. App. 4th at 177 (citing Ezekial, 20 Cal. 3d at 273); see
also Kim, 117 Cal. App. 4th at 747 (noting that the doctrine requires a two-part
showing). It is not sufficient to allege that a favorable decision would have
enhanced a plaintiff’s career or reputation, or that an unfavorable decision had the
opposite effect. Yari, 161 Cal. App. 4th at 178. “[N]o case holds that the doctrine
applies to all private decisions which have economic ramifications, and it is
quickly apparent that economic ramifications are not enough.” Id. at 179. Yet this
is the nature of Plaintiff’s complaint: she argues that lack of membership “greatly
impairs” her career because she does not have access to various press junkets and
other economic advantages. (Compl. ¶¶ 37-40.)

      Moreover, the allegations in the complaint demonstrate that Plaintiff cannot
prove that she is effectively unable to practice her trade or profession absent HFPA
membership. Plaintiff has had a long history of professional success, including
since moving to Southern California in 2015. She explains:

         [Plaintiff] began transitioning to living in Southern California in 2015,
         where she founded and became the creative director of a production
         company, Content Now TV in 2018. Her company produced 130
         episodes of the short form entertainment series “Hollywood Stories”
         for Scandinavia’s biggest streaming network, VIAPLAY, in 2018.
         The show was sold to over 40 countries. Flaa has also produced
         entertainment segments for Entertainment Tonight MBC Arabic, and
         served as the Hollywood correspondent for SBS, Channel 6,
         Shownieuws in Holland for five years. [Plaintiff] also serves as the
         moderator for NOW - Nordic Oscar Weekend - an annual three-day
         seminar and event in Los Angeles having as its principal goal to build
         a bridge between entertainment industry professionals in Scandinavia
         and Hollywood. As a testament to her skill, her celebrity interviews
         on the YouTube “Flaawsome Talk” channel have been viewed 69.7
         million times.


CV-90 (12/02)                     CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                              9
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 10 of 16 Page ID #:326




(Compl. ¶ 20.)

       Plaintiff goes on to explain that her professional success has led to
significant professional recognition:

          [Plaintiff’s] professional achievements have earned her professional
          recognition. She has appeared as a Hollywood expert in five
          documentaries shown in Germany by Kabel Eins and has been
          profiled multiple times by major outlets in Norway concerning her
          success reporting on celebrities and her involvement with NOW. She
          also earned the second place at the SoCal Journalism Awards Contest
          in 2018 for a profile of Jane Fonda, and her television interview of
          Henry Winkler earned second runner-up honors at the 12th National
          Arts & Entertainment Journalism Awards in 2019.

(Id. ¶ 21.)

       Such laudable success and professional recognition have come without
HFPA membership—and could not have been achieved if she were denied the
ability to practice her profession. Because Plaintiff has failed to plead facts
showing that the HFPA is subject to a right of fair procedure claim and has failed
to plead facts showing the HFPA controls her ability to work, the Court
DISMISSES Plaintiff’s fair procedure claim.

          B.     Plaintiff’s Antitrust Claims

       Plaintiff alleges that her exclusion from the HFPA violates Sections 1 and 2
of the Sherman Act, 15 U.S.C. §§ 1, 2, and California’s Cartwright Act, Cal. Bus.
& Prof. Code § 16750(a).1 (Compl. ¶¶ 112-125.) Defendants move to dismiss
these claims because Plaintiff has failed to allege (1) a viable antitrust market; (2)
market power; and (3) antitrust injury. (Mot. at 22-31.)

       “A threshold step in any antitrust case is to accurately define the relevant
market, which refers to ‘the area of effective competition.’” FTC v. Qualcomm
Inc., 969 F.3d 974, 992 (9th Cir. 2020) (quoting Ohio v. Am. Express Co., 138 S.
Ct. 2274, 2285 (2018)). “The relevant market encompasses notions of geography

1
 Plaintiff’s Cartwright Act claim is analyzed under the same framework as her
claims brought under the Sherman Act. See Name.Space, Inc. v. Internet Corp. for
Assigned Names & Numbers, 795 F.3d 1124, 1131 n.5 (9th Cir. 2015).

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                             10
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 11 of 16 Page ID #:327




as well as product use, quality, and description.” Vesta Corp. v. Amdocs Mgmt.
Ltd., 129 F. Supp. 3d 1012, 1023 (D. Or. 2015); see Newcal Indus., Inc. v. Ikon
Office Solution, 513 F.3d 1038, 1045 n.4 (9th Cir. 2008) (“Antitrust law requires
allegation of both a product market and a geographic market.”).

       Market definition is said to be a fact question. In re Se. Milk Antitrust Litig.,
739 F.3d 262, 282-83 (6th Cir. 2014). This is not to say that a plaintiff may make
vague, confusing, or economically nonsensical market allegations free from
challenge at the pleading stage. A court may dismiss a complaint when “the
complaint’s ‘relevant market’ definition is facially unsustainable.” Newcal Indus.,
513 F.3d at 1045. A definition is “facially unsustainable” where “the plaintiff fails
to define its proposed relevant market with reference to the rule of reasonable
interchangeability and cross-elasticity of demand, or alleges a proposed relevant
market that clearly does not encompass all interchangeable substitute products
even when all factual inferences are granted in plaintiff’s favor.” Vesta Corp., 129
F. Supp. 3d at 1023.

                 1.   Plaintiff Fails to Allege a Facially Sustainable
                      Geographic Market.

       The relevant geographic market includes the area of “effective competition,”
or the area “where buyers can turn for alternative sources of supply.” See Tanaka
v. Univ. of S. California, 252 F.3d 1059, 1063 (9th Cir. 2001). A geographic
market must “‘correspond to the commercial realities’ of the industry and be
economically significant.” Brown Shoe Co. v. United States, 370 U.S. 294, 336
(1962).

       Plaintiff alleges that the relevant geographic market “for foreign
entertainment reporters” is “Southern California, and the Los Angeles area in
particular.” (Compl. ¶¶ 113-114.) Defendants argue that such “amorphous,
conclusory statements are wholly insufficient to plead a relevant antitrust market.”
(Mot. at 26.) Ninth Circuit law supports this argument. See, e.g., Tanaka, 252
F.3d at 1063.

       In Tanaka, a USC soccer player sought to transfer to UCLA, but USC
opposed her transfer and invoked a transfer sanction under Pac-10 rules. Id. at
1061-62. Tanaka filed suit and claimed a violation of Section 1 of the Sherman
Act. Id. at 1062. The Ninth Circuit affirmed the district court’s dismissal of her
complaint, finding her geographic market definition of “Los Angeles” to be
insufficient because she admittedly had opportunities to play for other universities

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            11
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 12 of 16 Page ID #:328




across the country. Id. at 1063. Here, Plaintiff’s geographic market definition
invites the same fate. As in Tanaka, Plaintiff’s own allegations demonstrate that
entertainment news is created and consumed throughout the country, if not the
world. (See Compl. ¶¶ 18-19 (highlighting Plaintiff’s success outside of Southern
California).) Thus, Plaintiff’s “own experience strongly suggests that the relevant
geographic market is [at least] national in scope.” Tanaka, 252 F.3d at 1063.

       The HFPA bylaws cannot be read to support a local market. (Opp. at 16-
17.) According to Plaintiff, HFPA members must live in the area, attend meetings,
and participate in a number of industry events in the area each year. (Id.) Plaintiff
also asserts that it is “blindingly obvious” that Southern California is the proper
market given the HFPA’s role in the Golden Globe awards and its members’
access to corresponding events. (Id. at 17-18.) While Southern California’s
connection to the entertainment industry may be obvious, the thrust of Plaintiff’s
assertion is not. To the extent that Plaintiff is generally suggesting that the location
of market participants defines the geographic market, this suggestion is supported
neither by the law of economics nor the law of the Ninth Circuit. See Morgan,
Strand, Wheeler & Biggs v. Radiology, Ltd., 924 F.2d 1484, 1490 (9th Cir. 1991)
(concluding that “[w]here [a defendant] competes does not define the market”).
Plaintiff does not allege that all entertainment news occurs or is consumed in
Southern California, and she cannot allege that all entertainment news reporting is
done in Southern California. Her complaint makes clear that she has achieved
notable professional success in reporting entertainment news without proximity to
the events.

                 2.   Plaintiff Fails to Allege a Facially Sustainable Product
                      Market.

      A relevant product market “includes the pool of goods or services that enjoy
reasonable interchangeability of use and cross-elasticity of demand.” Tanaka, 252
F.3d at 1063.

       Plaintiff defines the product market as “entertainment news.” (See Compl.
¶¶ 113-114, 119-120.) This product description is ambiguous, as she fails to
identify the relevant type, source, or medium of entertainment news. She also fails
to allege that “entertainment news,” even if limited to movies and television
programs, is not reasonably interchangeable with other forms of entertainment
news (e.g., sports, music, literature, and travel). “Where a plaintiff fails to define
[her] proposed relevant market with reference to the rule of reasonable
interchangeability and cross-elasticity of demand, or alleges a proposed relevant

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                            12
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 13 of 16 Page ID #:329




market that clearly does not encompass all interchangeable substitute products
even when all factual inferences are granted in his favor, the relevant market is
legally insufficient and a motion to dismiss may be granted.” UGG Holdings, Inc.
v. Severn, No. CV 04-1137-JFW (FMOx), 2004 WL 5458426, at *3 (C.D. Cal.
Oct. 1, 2004) (citing Tanaka, 252 F.3d at 1063; Queen City Pizza, Inc. v. Domino’s
Pizza, Inc., 124 F.3d 430, 436 (3d Cir. 1997)).

        In her opposition, Plaintiff attempts to fill in her pleading gaps by stating
that the relevant market is reporting on motion pictures, which she claims is a
distinct submarket. (Opp. at 19-20 (citing Brown Shoe, 370 U.S. at 325).) But
“[i]t is axiomatic that the complaint may not be amended by briefs in opposition to
a motion to dismiss.” Bastidas v. Good Samaritan Hospital LP, No. 13-cv-04388-
SI, 2014 WL 6900051, *4 n.3 (N.D. Cal. Dec. 8, 2014) (collecting cases). And the
pleading defect is not cured by conclusorily asserting a submarket without alleging
facts that motion pictures provide a unique form of non-interchangeable
entertainment news.

       In short, because Plaintiff fails to plead a facially sustainable market
definition, her antitrust claims fail at the outset (and the Court therefore need not
reach the questions of market power or antitrust harm).2

          C.     Plaintiff’s Claim for Declaratory Relief

      Plaintiff seeks a declaration that several provisions of the HFPA’s bylaws
are unlawful in light of its tax-exempt status. (Compl. ¶¶ 104-111.) Defendants
argue that Plaintiff’s claim is jurisdictionally barred and that she lacks standing to
challenge the HFPA’s tax-exempt status. (Mot. at 31-34.)

      The Declaratory Judgment Act bars jurisdiction over most federal tax
controversies, except those “brought under section 7428 of the Internal Revenue
Code of 1986.” 28 U.S.C. § 2201(a). Plaintiff’s complaint seeks declaratory relief
under section 7428. (Compl. ¶ 16.) As Defendants correctly note, Plaintiff lacks

2
  In declining to reach these questions, the Court does not mean to suggest that they
lack merit. The complaint makes analysis of the antitrust claims challenging, and
the Court is not willing to deny leave to amend—especially in light of the liberal
standard—when Plaintiff’s antitrust theory is difficult to comprehend. If Plaintiff
elects to amend, she should take seriously the questions of market power and
antitrust harm in asserting a facially plausible claim.

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                             13
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 14 of 16 Page ID #:330




standing to bring this claim. 3 The plain language of section 7428 makes this clear:
“A pleading may be filed under this section only by the organization the
qualification or classification of which is at issue.” 26 U.S.C. § 7428(b)(1).
Plaintiff concedes as much in her opposition (Opp. at 11-12), yet contends that this
Court may still determine whether certain provisions of the HFPA’s bylaws are
compliant with section 501(c)(6) on the basis of federal question jurisdiction (id. at
12-15.)

       Plaintiff asserts that because she is not challenging the amount or the
payment of taxes, the jurisdictional bar does not apply. (Id. at 11-12.) In support
of this assertion, Plaintiff cites irrelevant cases. One addresses an irrelevant statute
that allows civil damages for unauthorized collection actions. Washington v.
United States, No. CV-15-2360-DSF (AGR), 2016 WL 6995355, at *5 (C.D. Cal.
Mar. 31, 2016) (discussing 26 U.S.C. § 7433). The other two address whether a
plaintiff was entitled to a tax refund because it was exempt under section
501(c)(6). Bluetooth SIG Inc. v. United States, 611 F.3d 617 (9th Cir. 2010); ABA
Retirement Funds v. United States, No. 09-C-6993, 2013 WL 1788297 (N.D. Ill.
Apr. 25, 2013). The only case that even addressed the viability of a claim for
declaratory judgment concluded that there was a jurisdictional bar. In Bluetooth
SIG, the Ninth Circuit stated:

          SIG appears to seek a declaratory judgment that it is eligible for
          business league status. We lack jurisdiction over such a claim. See 28
          U.S.C. § 2201 (barring jurisdiction over federal tax controversies).
          Although the Declaratory Judgment Act allows for suits to determine
          non-profit status, they are limited to organizations claiming exemption
          under § 501(c)(3), not § 501(c)(6). See I.R.C. § 7428.

611 F.3d at 619 n.1.

       In other words, the Ninth Circuit was careful to distinguish between a claim
for a tax refund due to purportedly exempt status (for which there is jurisdiction)
and a claim for a declaration of exempt status (for which there is no jurisdiction).
Plaintiff cannot circumvent the jurisdictional limitation by inviting federal courts
to declare whether an organization is in violation of its exempt status, thereby

3
 Nor is this Court the proper forum for such a dispute. See 26 U.S.C. § 7428(a)
(petitioner may bring a challenge in “the United States Tax Court, the United
States Court of Federal Claims, or the district court of the United States for the
District of Columbia.”).

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                             14
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 15 of 16 Page ID #:331




rendering it ineligible for such status without expressly so stating. Federal
jurisdiction is not susceptible to such ready manipulation.4

       In sum, the jurisdictional bar of the Declaratory Judgment Act precludes
Plaintiff’s claim for declaratory relief. The Court therefore DISMISSES this
claim.

          D.     Leave to Amend

      If a court dismisses certain claims, “[l]eave to amend should be granted
unless the district court ‘determines that the pleading could not possibly be cured
by the allegation of other facts[.]’” Knappenberger v. City of Phoenix, 566 F.3d
936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d 1122, 112 (9th Cir.
2000) (en banc)); see also Fed. R. Civ. P. 15(a).

       On the claim of a right to fair procedure, Plaintiff requests leave to amend to
allege that “the denial of membership in the HFPA has caused her economic
injuries in excess of $100,000 per year and to incorporate facts found in
[declarations from other journalists who have been denied membership].” (Opp. at
11.) Based on California law, granting leave to amend would be futile. The
proposed amendment will not cure the threshold obstacle that the HFPA is not a
quasi-public entity under the doctrine of fair procedure. See discussion supra
(discussing Yari); see also Norcia v. Samsung Telecommunications Am., LLC, 845
F.3d 1279, 1284 (9th Cir. 2017) (federal courts should follow an intermediate
appellate decision in California unless it appears the California Supreme Court
would reject it). Moreover, even when an entity is a quasi-public one, the right of
fair procedure has been more narrowly construed to apply when membership
exclusion denies the applicant of the ability to practice her trade or profession.
Yari, 161 Cal. App. 4th at 177. Plaintiff’s own allegations defeat such a claim; and
the injury she wishes to allege—i.e., lost economic opportunity that would have
enhanced her income—is of the kind found legally inadequate in Yari.



4
 Plaintiff also asserts that jurisdiction to declare bylaws inconsistent with section
501(c)(6) can be found in the “substantial” federal interest in the question. (Opp.
at 12-15.) But this assertion is nowhere to be discovered in the cited Supreme
Court decisions about general principles of federal question jurisdiction. Congress
has addressed the jurisdictional issue more specifically. 26 U.S.C. § 2201(a)
(barring jurisdiction in claims seeking declaratory relief over tax controversies).

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                             15
Case 2:20-cv-06974-SB-E Document 34 Filed 11/20/20 Page 16 of 16 Page ID #:332




       Plaintiff concedes that her declaratory relief claim is derivative of her fair
procedure claim. (Opp. at 12 (“Plaintiff requests leave to amend to allege the
existence of supplemental jurisdiction in that the challenged Bylaw provisions
have the effect of denying applicants for membership in the HFPA fair
procedure.”).) Because her fair procedure claim is untenable, so is her declaratory
relief claim. The claim also fails on jurisdictional grounds.

       The Court therefore DENIES Plaintiff leave to amend her fair procedure and
declaratory relief claims. However, the Court cannot state that leave to amend the
antitrust claims would be futile (in part because the allegations in the complaint are
so vague and difficult to comprehend from an antitrust perspective). The request
for leave to amend those claims is therefore GRANTED.

V.        CONCLUSION

       For the foregoing reasons, Defendants’ Motion is GRANTED. Plaintiff’s
right of fair procedure claim and declaratory relief claim are DISMISSED without
leave to amend. Plaintiff’s antitrust claims are DISMISSED with leave to
amend. Plaintiff may file an amended complaint within fourteen (14) days of this
order.




                                                                           0/20

 CV-90 (12/02)                 CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                          16
